Citation Nr: 1638132	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  15-02 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for kidney cancer and kidney disease.

2. Entitlement to an increased disability rating for type II diabetes mellitus, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to March 1967. He also had National Guard service.

These matters come before the Board of Veterans' Appeals (Board) from November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida. In that decision, the RO denied service connection for kidney cancer, and continued a 20 percent disability rating for type II diabetes mellitus.

In August 2016, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. No kidney disorder became manifest during the Veteran's service or within one year of service separation.

2. Cancer of the right kidney found long after the Veteran's service is not attributable to his herbicide exposure and was not caused or aggravated by his diabetes mellitus.

3. The Veteran's diabetes caused or contributed significantly to causing chronic kidney disease in his left kidney.

4. Prior to November 25, 2014, treatment for the Veteran's diabetes required restricted diet and oral medication, but did not require regulation of activities.

5. From November 25, 2014, treatment for the Veteran's diabetes required insulin, restricted diet, and regulation of activities.


CONCLUSIONS OF LAW

1. Cancer in the Veteran's right kidney was not incurred or aggravated in service, was not due to his herbicide exposure in service, and was not proximately due to, the result of, or aggravated by his service-connected diabetes. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107(West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2. Stage III chronic kidney disease in the Veteran's left kidney is proximately due to, the result of service-connected diabetes. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.310.

3. Prior to November 25, 2014, the Veteran's diabetes did not meet the criteria for a disability rating higher than 20 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2015).

4. From November 25, 2014, the Veteran's diabetes met the criteria for a 40 percent disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015). 

The RO provided the Veteran notice in letters issued in 2006 through 2013. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

The claims file contains service medical and personnel records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues on appeal.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Kidney Cancer and Kidney Disease

VA has established service connection for the Veteran's type II diabetes mellitus. Many years after service he was found to have a cancer in his right kidney, and the kidney was removed. Also long after service, he was found to have chronic kidney disease. He contends that his current kidney disease was caused by or is aggravated by his service-connected diabetes. He also contends that the kidney cancer is attributable to his herbicide exposure in service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

If a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including malignant tumors, become manifest to a compensable degree within a prescribed period post service (one year for malignant tumors), service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309. This presumption may be rebutted by affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d). 

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned. Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, malignant tumors (e.g., kidney cancer) are among the diseases listed in 38 C.F.R. § 3.309 (a).

Under certain circumstances, service connection for specific diseases may be presumed if a veteran was exposed during service to certain herbicides during service. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015). If a veteran was exposed to herbicides during service, service connection for any of the diseases listed at 38 C.F.R. § 3.309(e) will be presumed if the disease becomes manifest to a degree of 10 percent disabling at any time after service. 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to herbicides during service. 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran served in Vietnam during parts of 1966 and 1967. He is presumed to have been exposed to herbicides during service. Kidney cancer, however, is not among the diseases that VA presumes to be service-connected in herbicide-exposed veterans. Service connection for the Veteran's kidney cancer based on herbicide exposure thus requires direct evidence linking that disease to his herbicide exposure.

The United States Court of Appeals for Veterans Claims (Court) has indicated that the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record. Every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran does not contend that his kidney cancer or his kidney disease had onset during his active service. Medical treatment records reflect that he was diagnosed with type II diabetes mellitus in 2006. Private treatment records show that in September 2008 he was found to have a mass in his right kidney that was highly suspicious for renal cell carcinoma. In January 2009, he underwent surgical removal of his right kidney. A pathologist found that the mass was conventional renal cell carcinoma.

The Veteran's claims file contains records of treatment of the Veteran in 2010 through 2016 by private nephrologist P. D. J., M.D. Dr. J. noted that the Veteran had a history of type II diabetes since 2006 and right nephrectomy in 2009. From 2010 forward, Dr. J. found that the Veteran had stage III chronic renal disease. 
In February 2013, Dr. J. expressed the opinion that the Veteran's stage III renal disease was most likely secondary to diabetes and to having only one kidney. Dr. J. stated that the Veteran's kidney cancer could have been secondary to his exposure to Agent Orange during service. In June 2013, Dr. J. stated that the Veteran's renal failure was most likely secondary to a combination of having only one kidney, diabetes, and hypertension.

On VA examination in October 2013, the examiner, a physician assistant, reported having reviewed the Veteran's claims file. The examiner noted that the Veteran had been diagnosed with kidney cancer in 2009 and had undergone removal of a kidney. The examiner found that the Veteran presently had renal dysfunction and end-stage renal disease (ESRD). The examiner expressed the opinion that it is less likely than not that the Veteran's kidney cancer was caused or aggravated by his diabetes. She opined that his ESRD was likely caused by multiple factors, including hypertension, diabetes, the loss of one kidney, obesity, hypercholesterolemia, a history of smoking, and his age. She wrote, "It would be speculative to opine to what exact degree each of these conditions contributes to his ESRD."

In April 2014, Dr. J., the Veteran's treating nephrologist, noted that laboratory test results showed early stage II kidney disease in 2006 and 2007 and stage III kidney disease in 2013. Dr. J. expressed the opinion that the Veteran's present stage III kidney disease was secondary to and most likely due to his diabetes and his having only one kidney. He opined that increase in the severity of the kidney disease from 2006 to 2013 made it more likely than not that the Veteran's diabetes caused his kidney disease and contributed to the current severity of the kidney disease.

In March 2015, the Veteran had a consultation with VA nephrologist S. K. B., M.D. Dr. B. stated that the Veteran's stage III chronic kidney disease was more likely than not due to a combination of his diabetes and the loss of one kidney. She explained that the size of his remaining left kidney and microalbuminuria shown on testing supported a finding that his diabetes contributed to his chronic kidney disease. She affirmed that his kidney disease was most likely due to his diabetes.

In a September 2015 letter, Dr. J. stated that it is possible that the Veteran's kidney cancer was caused by his Agent Orange exposure, but that more study would be needed. Dr. J. again opined that it is more likely than not that the Veteran's current kidney disease is due to his diabetes and to the loss of one kidney.

In May 2016, VA physician Dr. B. again wrote about the likely etiology of the Veteran's kidney disease. She noted that biopsy of his remaining kidney would show the exact etiology of his kidney disease, but that such biopsy was not safe in a person with one kidney. She described the history of his kidney disease and diabetes and reviewed laboratory findings over time. She stated that, based on the history and findings and her clinical experience, the Veteran's clinical picture was consistent with diabetic renal disease.

In the August 2016 Board hearing, the Veteran stated that physicians had opined that it is likely that his kidney disease is due to his diabetes.

Dr. J. endorsed a possibility that Agent Orange exposure caused the Veteran's kidney cancer, but he stopped short of finding even an equivocal likelihood of a causal connection, and stated that more study would be needed. The clinician who performed the 2013 VA examination opined that it is less likely than not that the Veteran's kidney cancer was caused or aggravated by his diabetes. The Board finds that the preponderance of the evidence is against the kidney cancer being attributable to the herbicide exposure or proximately due to or the result of the diabetes.

Drs. J. and B. each supported a likelihood that the Veteran's diabetes proximately caused or at least aggravated his kidney disease. The 2013 VA examiner concluded that the Veteran's diabetes is one of the factors causing his kidney disease, but found that it would be too speculative to state how great a factor. All three clinicians thus support some causal connection between his diabetes and his kidney disease. The support of Drs. J. and B. for a significant causal connection is at least as persuasive as the VA examiner's opinion. Resolving reasonable doubt in the Veteran's favor, the Board grants service connection of his kidney disease.

Diabetes

The Veteran appealed the November 2013 rating decision denying a disability rating higher than 20 percent for his service-connected type II diabetes mellitus. VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating schedule provides for evaluating diabetes as follows:

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated  ......... 100 percent

Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated  ..................... 60 percent

Requiring insulin, restricted diet, and regulation of activities
   ................................................................ 40 percent

Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet  ........................................... 20 percent

Manageable by restricted diet only  ........................ 10 percent

Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.

38 C.F.R. § 4.119, Diagnostic Code 7913.

The Veteran was diagnosed with diabetes in 2006. As of 2007, it was treated with oral medication. Dr. J.'s treatment of the Veteran's diabetes and renal disease included oral hypoglycemic medication and a restricted diet from 2010 forward. On VA examination in October 2013, it was noted that the Veteran's diabetes was treated with oral medication, and that he did not require regulation of activities.

In a November 25, 2014, treatment visit, Dr. J. prescribed the Veteran insulin. Treatment notes from September 15, 2015 reflect that Dr. J. had placed the Veteran on regulated activities. In a letter dated September 15, 2015, Dr. J. wrote that on November 25, 2014, he prescribed the Veteran insulin and placed him on a restricted diet and advised regulated activities.

In the August 2016 Board hearing, the Veteran reported that in November 2014 Dr. J. prescribed insulin, restricted diet, and regulation of activities to address his diabetes and kidney disease.

Prior to November 25, 2014, treatment for the Veteran's diabetes did not require insulin or regulation of activities. His diabetes therefore did not warrant a rating higher that 20 percent prior to that date. Treatment notes and Dr. J.'s statement indicate that from November 25, 2014, treatment for his diabetes required insulin, a restricted diet, and regulation of activities. His diabetes thus met the criteria for a 40 percent rating from that date.

There is no evidence that the Veteran's diabetes has been manifested by episodes of ketoacidosis or hypoglycemic reactions or has required any hospitalizations. It has not required visits to a diabetic care provider twice a month or more frequently or more than one daily injection of insulin, and has not had complications that are not rated separately. His diabetes therefore has not met the criteria for a rating higher than 40 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2015); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's diabetes has not required frequent hospitalizations, and has not, by itself, markedly interfered with his capacity for employment. The rating criteria appropriately address the effects of his diabetes. Therefore, it is not necessary to refer the issues of the ratings for that disability for consideration of extraschedular ratings.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). In December 2015, the Veteran directly raised a claim for a total disability rating based on individual unemployability (TDIU). The RO found that claim to be moot when it granted, effective December 1, 2015, a 100 percent disability rating for the Veteran's service-connected heart disease. There is no indication that, during the period addressed by the diabetes rating appeal, the Veteran's diabetes, by itself, or in combination with other service-connected disabilities have made him unable to secure or follow a substantially gainful occupation. Therefore, the record does not indirectly raise the issue of unemployability.


ORDER

Entitlement to service connection for cancer of the right kidney is denied.

Entitlement to service connection for kidney disease in the left kidney is granted.

Prior to November 25, 2014, a disability rating higher than 20 percent for diabetes is denied.

From November 25, 2014, a 40 percent disability rating for diabetes is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


